     Case 2:19-cv-00068-KJM-CKD Document 76 Filed 03/23/21 Page 1 of 4


 1   CYNTHIA LAWRENCE (SBN 148927)
     NICOLE van KLAVEREN (SBN 138561)
 2   SIMS, LAWRENCE & ARRUTI
     1891 E. Roseville Pkwy, Ste. 180
 3   Roseville, CA 95661
     Telephone: (916) 797-8881
 4   Facsimile: (916) 253-1544
 5   Attorneys for Defendant
     ALTA CALIFORNIA REGIONAL CENTER
 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10                                                         Case No. 2:19-cv-00068-KJM-CKD
     KIMIKO P., a conserved adult; by and through
11   her conservators MARIKO PESHON
     MCGARRY, RANDOLF PESHON, AND                          STIPULATION OF GOOD FAITH
12   TERESA PESHON,                                        SETTLEMENT PURSUANT TO
                                                           CALIFORNIA CODE OF CIVIL
13                           Plaintiffs,                   PROCEDURE, SECTIONS 877, et seq.
14           vs.                                           Honorable Kimberly J. Mueller
                                                           Courtroom: 3
15   ALTA CALIFORNIA REGIONAL CENTER,
     ON MY OWN INDEPENDENT LIVING
16   SERVICES, INC., AND PLACER ARC,
17                           Defendants.
18           IT IS HEREBY STIPULATED by and between plaintiff, KIMIKO P., a conserved adult; by
19   and through her conservators MARIKO PESHON MCGARRY, RANDOLF PESHON, AND
20   TERESA PESHON, Defendant ALTA CALIFORNIA REGIONAL CENTER, Defendant ON MY
21   OWN INDEPENDENT LIVING SERVICES, INC., and defendant PLACER ARC as follows:
22      1. ALTA CALIFORNIA REGIONAL CENTER, ON MY OWN INDEPENDENT LIVING
23   SERVICES, INC., AND PLACER ARC are defendants in this action.
24      2. ALTA CALIFORNIA REGIONAL CENTER has settled with plaintiff for waiver of costs
25   and fees and agreement that plaintiff waives right to file an Appeal from any Order from this Court
26   granting ALTA CALIFORNIA REGIONAL CENTER’s Motion to Dismiss filed August 27, 2019.
27      3.   ON MY OWN INDEPENDENT LIVING SERVICES, INC has settled with plaintiff for the
28   sum of $15,000.
                                                                                                    -1-
                   STIPULATION OF GOOD FAITH SETTLEMENT – USDC Case No. 2:19-cv-00068-KJM-CKD
     Case 2:19-cv-00068-KJM-CKD Document 76 Filed 03/23/21 Page 2 of 4


 1         4. PLACER ARC has settled with plaintiff for the sum of $10,000.

 2         5. Rather than incur the burden expense, and delay in seeking a judicial determination of good
 3   faith settlement pursuant to California Code of Civil Procedure sections 877 and 877.6, the
 4   undersigned parties agree that the settlement of ALTA CALIFORNIA REGIONAL CENTER, ON
 5   MY OWN INDEPENDENT LIVING SERVICES, INC., AND PLACER ARC with plaintiff is in
 6   good faith under these code sections.
 7         6. California Code of Civil Procedure section 877 et seq., rather than federal common law,
 8   governs the determination of whether the settlement entered into by and between Plaintiff, ALTA
 9   CALIFORNIA REGIONAL CENTER, ON MY OWN INDEPENDENT LIVING SERVICES,
10   INC., AND PLACER ARC is in good faith. Where “a district court sits in diversity, or hears state law
11   claims based on supplemental jurisdiction, the court applies state substantive law to the state law
12   claims.” (Mason & Dixon Intermodal, Inc. v. Lapmaster Int’l, 632 F.3d 1056, 1060 (9th Cir. 2011).
13   “California Code of Civil Procedure section 877 constitutes state substantive law.” Mason & Dixon
14   Intermodal, Inc., 632 F.3d at 1060 (holding the district court correctly applied California Code of
15   Civil Procedure section 877 as state substantive law to resolve motion to dismiss pursuant to good
16   faith settlement); Federal Savings & Loan Ins. Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990)
17   (holding that California Code of Civil Procedure section 877 constitutes substantive law); See also
18   Federal Savings and Loan Ins. Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990) and Yanez v. United
19   States, 989 F.2d 323, 327-28 (9th Cir. 1993.)
20         7. Pursuant to California Code of Civil Procedure sections 877 and 877.6, all further claims
21   against Defendants ALTA CALIFORNIA REGIONAL CENTER, ON MY OWN INDEPENDENT
22   LIVING SERVICES, INC., and/or PLACER ARC for equitable comparative contribution, or partial
23   or comparative indemnity shall be barred.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                                                                     -2-
                   STIPULATION OF GOOD FAITH SETTLEMENT – USDC Case No. 2:19-cv-00068-KJM-CKD
     Case 2:19-cv-00068-KJM-CKD Document 76 Filed 03/23/21 Page 3 of 4


 1      8. This Stipulation may be presented with separate signature pages and by electronic
 2   transmission.
 3

 4
      Dated: December 30, 2020                   SIMS, LAWRENCE & ARRUTI
 5

 6
                                                 By       /s/ Cynthia Lawrence______
 7                                                      CYNTHIA LAWRENCE
                                                        Attorneys for Defendant
 8                                                      ALTA CALIFORNIA REGIONAL CENTER
 9

10                                               PERRY, JOHNSON, ANDERSON et al
11

12
     Dated: December 30, 2020                    By     /s/ Sarah Jane T.C. Trong – with permission
13                                                      Sarah Jane T.C. Truong, Esq
                                                        Attorneys for Defendant
14                                                      ON MY OWN INDEPENDENT LIVING
                                                        SERVICES, INC
15

16
                                                 LEVANGIE LAW GROUP
17

18   Dated: December 30, 2020                    By      _/s/ Jeffrey C. Long – with permission
                                                         Jeffrey C. Long
19                                                       Attorneys for Defendant
20                                                       PLACER ARC

21

22
                                                 ORDER
23

24
     GOOD CAUSE HAVING BEEN SHOWN AND THE PARTIES HAVINGSTIPULATED TO
25
     THE SAME, the Court finds that the above-stated STIPULATION is sanctioned by the Court and
26
     shall be and now is the Order of the Court. The Settlement Agreement between plaintiff KIMIKO
27
     P., a conserved adult; by and through her conservators MARIKO PESHON MCGARRY,
28

                                                                                                  -3-
                 STIPULATION OF GOOD FAITH SETTLEMENT – USDC Case No. 2:19-cv-00068-KJM-CKD
     Case 2:19-cv-00068-KJM-CKD Document 76 Filed 03/23/21 Page 4 of 4


 1   RANDOLF PESHON, AND TERESA PESHON and defendants ALTA CALIFORNIA

 2   REGIONAL CENTER, ON MY OWN INDEPENDENT LIVING SERVICES, INC., AND

 3   PLACER ARC is hereby deemed to be a good faith settlement within the meaning and effect of

 4   California Code of Civil Procedure §§ 877 and 877.6. Any further claims of any other joint

 5   tortfeasors or co-obligors relating to the subject matter of this lawsuit against ALTA

 6   CALIFORNIA REGIONAL CENTER, ON MY OWN INDEPENDENT LIVING SERVICES,

 7   INC., and/or PLACER ARC for equitable comparative contribution, or partial or comparative

 8   indemnity, based on comparative negligence or comparative fault are

 9   hereby barred and dismissed with prejudice pursuant to Code of Civil Procedure Section 877.6,

10   subdivision (c).

11   IT IS SO ORDERED.

12

13   DATED: March 23, 2021.                             _____________________________________

14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                              -4-
                 STIPULATION OF GOOD FAITH SETTLEMENT – USDC Case No. 2:19-cv-00068-KJM-CKD
